Order entered December 29, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00602-CR

                         CHRISTOPHER LEN BARBER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1335500-V

                                            ORDER
       We GRANT the State’s second motion for extension of time to file brief and ORDER

the brief tendered to the Clerk of the Court December 17, 2015 filed as of the date of this order.


                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE